     PHILLIP A. TALBERT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     S. WYETH MCADAM
 4          Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 268-5610
 6          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 7
     Attorneys for Defendant
 8

 9
                                  UNITED STATES DISTRICT COURT
10                               EASTERN DISTRICT OF CALIFORNIA
                                        FRESNO DIVISION
11

12   JENNIFER ADRIANA MENDOZA,                       )   Case No.: 1:18-cv-00925-SKO
                                                     )
13                  Plaintiff,                       )   STIPULATION AND ORDER FOR A
14
                                                     )   FIRST EXTENSION OF TIME FOR
            vs.                                      )   DEFENDANT TO FILE HER
15                                                   )   RESPONSIVE BRIEF
     NANCY A. BERRYHILL,                             )
16   Acting Commissioner of Social Security,         )
17
                                                     )   (Doc. 15)
                    Defendant.                       )
18                                                   )
                                                     )
19

20
            IT IS HEREBY STIPULATED, by and between Jennifer Adriana Mendoza (Plaintiff) and
21
     Nancy A. Berryhill, Acting Commissioner of Social Security (Defendant), by and through their
22
     respective counsel of record, that, with the Court’s approval, Defendant shall have an extension of
23
     time of 30 (30) days to file her Opposition to Plaintiff’s Opening Brief. The current due date is
24
     April 8, 2019. The new date will be May 8, 2019. All other deadlines will extend accordingly.
25
            Defense counsel needs an extension of time because the attorney responsible for briefing
26
     this case needs more time to draft the response and go through the necessary in-house reviews for
27
     newer attorneys, and her reviewer, due to his own heavy workload demands, needs more time to
28
     review counsel’s brief. This request is made in good faith with no intention to delay unduly the



     Stip. & Order for Ext., 1:18-cv-00925-SKO
 1   proceedings. Counsel apologizes to the Court and Plaintiff for any inconvenience this delay may
 2   cause.
 3

 4
                                          Respectfully submitted,
 5

 6   Dated: April 2, 2019                 PHILLIP A. TALBERT
                                          United States Attorney
 7                                        DEBORAH LEE STACHEL
                                          Regional Chief Counsel, Region IX
 8
                                          Social Security Administration
 9
                                       By: /s/ S. Wyeth McAdam
10                                        S. WYETH MCADAM
                                          Special Assistant United States Attorney
11
                                          Attorneys for Defendant
12

13                                         /s/ )_Melissa Newel
                                          MELISSA NEWEL
14
                                          Attorneys for Plaintiff
15                                        Newel Law
                                          (*As authorized via e-mail on April 1, 2019)
16

17

18
                                                  ORDER
19

20            The Court has reviewed the parties’ above stipulation (Doc. 15) and approves Defendant’s
21   request for a 30-day extension of time to file her responsive brief. The Court GRANTS Defendant
22
     an extension until May 8, 2019, to file the responsive brief. All remaining deadlines in the Court’s
23
     scheduling order (Doc. 5), are extended accordingly.
24

25   IT IS SO ORDERED.
26
     Dated:     April 4, 2019                                    /s/   Sheila K. Oberto             .
27
                                                       UNITED STATES MAGISTRATE JUDGE
28




     Stip. & Order for Ext., 1:18-cv-00925-SKO
